*56To a petition filed by appellant’s attorney for a rehearing—
JUDGE ROBERTSON
deliverd the eollowins response and supplemental OPINION OP THE COURT :
The appellant’s counsel, not satisfied with the foregoing opinion, has petitioned for a rehearing, principally on the ground that the apparent surety on the note' never signed nor was bound by it, and that the implied guaranty that he was bound gave the appellant an immediate cause of action, without any preliminary proceeding for testing the genuineness of the note as to the ostensible parties to it. To this assumption alone we will briefly respond.
1. The able counsel seems to have forgotten that there is no proof that the apparent surety did not sign the bond, or is for that, or any other reason, not bound by it. The only semblance of proof in the record on that question is the voluntary dismission of an action on the bond, only because a plea of non est factum was filed more than a year after the assignment or sale; but this shows that there was no trial on the plea, and that its truth has never been established otherwise than by the election of the appellant to- treat it as true; and his own sole act certainly does not establish the truth of the plea, and consequently the plea, without trial, is no evidence of a breach of the guaranty of genuineness.
2. But not only is the proof of the suretie’s alleged non-liability indispensable to the maintenance of this action, but it is equally indispensable that it should have been so adjudged on a plea of non est factum in an action which ought to have been brought on the note long before the abandoned action was instituted. As said in the opinion, we repeat, that, to recover on the implied guaranty of genuineness, as well as to recover on the implied guaranty of solvency, both implications being simultaneous, joint, and alike, an action on the bond mus *57have been prosecuted with the same legal diligence on each guaranty; and' surely, in each case alike, the genuineness or solvency must be judicially determined on a proper issue and regular trial; and, as the petition urges supposed analogies, we respond that it does seem to us that analogy clearly indicates that ungenuineness, as much as insolvency, must be ascertained by a direct suit on the bond, and not otherwise, as a merely collateral or incidental question. The cited analogy of a suit on a general warranty of title is only apposite to sustain this conclusion, and defeat the opposite, for which the petition uses it. To recover for a breach of such a warranty, eviction under a judgment in a previous action must be proved. Why does not the same principle apply to the implied warranty in this case ? Seeing no reason why it does not, we must say that it does.
Besides, the allegation that the apparent surety did not bind himself, could be sufficiently established only on a plea of non est factum, verified by the pleader’s own responsible oath. The vendor of the bond is entitled to this before his guaranty can be enforced, and it cannot be done, and was not attempted in this action, on the implied guaranty.
Had the proper suit been brought in proper time on the bond, we may presume, from the record, that the debt might have been made otut of the principal, who has since become insolvent, and perhaps out of the surety, who might then not have resisted a joint judgment.
Therefore, the reason for requiring insolvency to be ascertained, in an action on the bond, before a suit could be maintained on the implied guaranty of solvency, applies with full force to this action, on the implied guaranty of genuineness.
We therefore adhere to the opinion, and overrule the petition for a rehearing.